Exhibit 10.4

PROMISSORY NOTE

 

$3,300,000.00    March 14, 2012

 

1. Agreement to Pay. For value received, DC-2775 Northwoods Parkway, LLC, a
Delaware limited liability company, with its mailing address at c/o John Carter,
manager, 4211 West Boy Scout Blvd., Suite 500, Tampa, FL 33607 (“Borrower”)
agrees and promises to pay to the order of American Family Life Insurance
Company, an insurance corporation organized and existing under and by virtue of
the laws of the State of Wisconsin, its endorsees, successors and assigns, at
its office at Investment Division, 6000 American Parkway, Madison, WI 53783-0001
(“American Family”) or at such other address as American Family may from time to
time designate, the principal sum of Three Million Three Hundred Thousand and
No/100 Dollars ($3,300,000.00) or so much as may from time to time be disbursed
hereon, together with interest on the unpaid principal balance hereof from the
date hereof until said amounts shall have been paid in full at the rate provided
for herein and all other sums due as provided herein, payable in lawful money of
the United States of America, which shall be legal tender for public and private
debt at the time of payment (the “Loan”).

 

2. Interest Rate. The outstanding principal balance hereof shall bear interest
at a rate of Five and one-quarter percent (5.25%) per annum computed on the
basis of the actual days elapsed, on the assumption that each month contains
thirty (30) days and each year contains three hundred sixty (360) days.

 

3. Monthly Payment. Principal and interest upon this Note shall be paid as
follows:

 

  (a)

A payment of all interest to accrue hereon from the Disbursement Date to and
including the 10th day of the month following the month during which the
Disbursement Date occurs shall be due on the Disbursement Date. For purposes
hereof, the “Disbursement Date” shall be the date on which the disbursement of
Loan proceeds shall occur. Thereafter, principal and interest shall be paid to
American Family in consecutive equal monthly payments. Monthly payments shall be
determined by reference to the Amortization Schedule attached as Exhibit A and
incorporated herein as though fully set forth in the text of this Note. The
Amortization Schedule reflects a Twenty (20) year (360-day year) amortization of
the principal amount of the Note with interest computed on the declining
principal balance at the fixed rate of 5.25% per annum.

 

  (b) This Note shall mature and be paid in full on April 10, 2022.

 

  (c)

If Borrower is in compliance with all terms and provisions of the Loan Documents
and does not owe any sums to American Family pursuant to the Loan Documents
other than regularly scheduled future payments of principal and interest, then
all monthly Loan payments received by American Family from Borrower during the
term of this Loan shall be applied first to interest and then to principal in
accordance



--------------------------------------------------------------------------------

  with the Amortization Schedule attached to this Note. However, in the event
Borrower is not in compliance with all terms and provisions of the Loan
Documents and such non-compliance continues beyond any applicable opportunity to
cure period, or owes any sums to American Family under the Loan Documents other
than regularly scheduled future payments of principal and interest, any payments
received by American Family may be applied by American Family to any amounts due
under any Loan Documents in such order as American Family may, in its sole
discretion, determine, notwithstanding the application of regularly scheduled
monthly payments shown by the Amortization Schedule attached to this Note.

 

  (d) All payments hereunder which are due on a Saturday, Sunday or Federal
holiday shall be deemed to be payable on the next business day.

 

  (e) Interest shall commence on the date the Loan funds are disbursed by
American Family.

 

4. Default Interest Rate. Upon the occurrence of an uncured Event of Default and
the expiration of any applicable opportunity to cure under the Security Deed,
the entire Indebtedness shall, without further notice, become immediately due
and payable at the option of American Family. Upon the earlier of: (a) the date
on which the Indebtedness is accelerated by American Family, or (b) if no cure
period is provided in the Loan Documents for such Event of Default, the date
such Event of Default occurs, or (c) if a cure period is provided for such Event
of Default in the Loan Documents and such Event of Default is not cured after
provision of notice and the applicable opportunity to cure, the date of mailing
such notice, the interest rate payable under the Loan Documents shall thereafter
increase and shall be payable on the whole of the unpaid principal balance at
the Default Rate. Any interest calculated at the Default Rate shall be due and
payable immediately without further notice or demand. The interest component of
any regularly scheduled payment of principal and interest not paid when due in
accordance with the Amortization Schedule shall be deemed so much additional
principal and shall bear interest from the due date at the Default Rate. Such
increase in the interest rate shall be applicable whether or not American Family
has exercised its option to accelerate the maturity of the Note and declare the
entire Indebtedness to be due and payable. The Default Rate shall continue until
Borrower has cured all defaults as permitted herein or Borrower has paid all
Indebtedness in full, whichever shall occur first. This provision shall not be
deemed to excuse an uncured default and shall not be deemed a waiver of any
other rights American Family may have, including the right to declare the entire
Indebtedness immediately due and payable. Any contrary provision herein
notwithstanding, upon an uncured Event of Default described in Section 6.1(c) of
the Security Deed, then the entire Indebtedness shall, without further notice,
become immediately due and payable at the option of American Family.

 

5.

Late Charge. Any monthly installment payment or other payment, including monthly
payments of escrows for Impositions and/or insurance premiums required by the
Security

 

2



--------------------------------------------------------------------------------

  Deed or any other Loan Document, not timely paid by Borrower shall be subject
to a noncumulative late payment charge equal to five percent (5%) of the amount
of such payment. The Late Charge shall apply individually to all payments past
due with no daily adjustment and shall be used to defray the cost to American
Family incident to collecting such late payment. This provision shall not be
deemed to excuse a late payment or be deemed a waiver of any other rights
American Family may have, including the right to declare the entire Indebtedness
immediately due and payable. Borrower agrees that all such Late Charges
represent reasonable compensation to American Family for administrative costs
incurred by American Family as a direct and proximate result of late payments by
Borrower.

 

6. Security. This Note is given to evidence an actual loan in the above amount
and is the Note referred to in and secured by:

 

  (a) The Deed to Secure Debt, Assignment of Rents and Security Agreement given
by Borrower to American Family of even date herewith (“Security Deed”),
encumbering certain real property and the improvements thereon located in
Gwinnett County, Georgia (the “Premises”); and

 

  (b) The Assignment of Leases and Rents given by Borrower, as assignor, to
American Family, as assignee, of even date herewith (“Assignment”), assigning to
American Family all of the rents, issues, profits and leases of the Premises;
and

 

  (c) The Guaranty given by Guarantor to American Family of even date herewith
guarantying the payment of certain obligations of Borrower under the Loan
Documents; and

 

  (d) Other Loan Documents given by Borrower to American Family of even date
herewith.

Reference is made to the Security Deed, the Assignment, the Guaranty, and the
other Loan Documents, which are incorporated herein by reference as fully and
with the same effect as if set forth herein at length, for descriptions of the
Premises, statements of the covenants and agreements, statements of the rights
and remedies and securities afforded thereby, and all other matters contained
therein.

 

7. Recourse. American Family shall have full recourse for payment of the
Indebtedness to the security described in Section 6(a) and 6(b), above, and
limited recourse to the other assets of Borrower as set forth in Section 21 of
this Note.

 

8. Default and Acceleration. If an uncured Event of Default occurs and continues
after the expiration of any applicable opportunity to cure period, the entire
Indebtedness shall, without further notice, become immediately due and payable
at the option of American Family.

 

3



--------------------------------------------------------------------------------

9. Prepayment Privilege. No portion of the outstanding principal balance of this
Note, other than required monthly installment payments, may be paid during the
term of this Note unless such prepayment is approved in writing by American
Family, except in accordance with the following provisions and conditions:

 

  (a)

During the first four (4) Loan Years, this Note shall be closed to prepayment.
Any prepayment of all or any portion of the principal balance of this Note for
whatever reason, whether voluntary or involuntary, prior to the end of the
fourth (4th) Loan Year, should American Family choose, at its sole option, to
accept such prepayment, shall be subject to a prepayment premium equal to five
percent (5%) of the amount of principal prepaid;

 

  (b)

In the event of any prepayment of all or any portion of the principal balance of
this Note during the fifth (5th) and through the tenth (10th) Loan Years,
Borrower shall be subject to and shall pay to American Family contemporaneously
with such prepayment a prepayment premium computed as a percentage of the
principal prepaid as specified below:

 

Loan Year

   Premium  

5

     3 % 

6

     3 % 

7

     2 % 

8

     2 % 

9

     1 % 

10

     1 % 

 

  (c) Notwithstanding anything to the contrary herein, prepayments which are
beyond the reasonable control of Borrower, and which also result from the
application of proceeds from condemnation or from the application of proceeds
from insurance coverage payable by reason of an occurrence such as an act of God
shall not be subject to a prepayment premium, all as set forth in the Security
Deed;

 

  (d) No prepayment premium shall be due upon payment at maturity or upon
payment occurring during the ninety (90) day period prior to maturity;

 

  (e) Any partial prepayment for any purpose shall require acknowledgement by
Borrower prior to credit of such prepayment of a revised amortization schedule
of the Loan balance after application of the partial prepayment. Such revised
amortization schedule as a result of such partial prepayment, shall not extend
or postpone the due date of any subsequent monthly installments or change the
amount of such installments as originally provided in the Note, unless American
Family otherwise agrees in writing;

 

  (f)

Any prepayment shall be made only upon sixty (60) days advance written notice to
American Family, or alternatively, in exchange for a cash management fee equal
to

 

4



--------------------------------------------------------------------------------

  the greater of (i) One-quarter Percent (0.25%) of the prepaid principal amount
or (ii) One Thousand Dollars ($1,000), payable upon prepayment in addition to
any required prepayment premium, upon less than sixty (60) but at least three
(3) business days advance written notice. Such notice and prepayment shall
neither suspend nor be construed to suspend required monthly installment
payments of principal and interest.

Borrower expressly agrees that any prepayment premium paid by Borrower in
accordance with this Note or any other Loan Document shall constitute additional
bargained-for consideration given by Borrower to American Family in order to
induce American Family to make the Loan to Borrower.

 

10. Payment Upon Event of Default. Upon the occurrence of an uncured Event of
Default under the Note and/or any other Loan Document and the expiration of any
applicable opportunity to cure period and following acceleration of maturity of
the Note by American Family, a tender of payment of, or entry of judgment for,
the amount necessary to satisfy the entire unpaid principal balance due and
payable shall be deemed to constitute an attempted evasion of the aforesaid
restrictions on the right of prepayment and shall be deemed a prepayment of the
Note. Such payment or judgment must, therefore, include the prepayment premium
then in effect under the terms of the Note. Borrower understands and agrees that
American Family shall have the right, but not the obligation, to include and bid
in such prepayment premium as an amount due American Family in connection with
any foreclosure proceedings.

 

11. Effect of Application of Insurance or Condemnation Proceeds. Notwithstanding
anything herein to the contrary, in the event that American Family elects to
apply the proceeds of a condemnation award or insurance settlement on the
Premises toward the reduction of the principal balance of the Note pursuant to
the terms of the Security Deed, and the proceeds thereof do not pay in full the
balance outstanding on the Note, then the payments on the unpaid principal
balance shall be subject to and made in accordance with a new Amortization
Schedule to be issued by American Family to Borrower.

 

12. Costs of Collection. Borrower agrees that if, and as often as, the Note is
placed in the hands of an attorney for collection or to defend or enforce any of
American Family’s rights thereunder, or under any other Loan Document, Borrower
will pay to American Family its reasonable attorneys’ and paralegals’ fees and
costs, including all fees and costs incurred in litigation, mediation,
arbitration, bankruptcy and administrative proceedings, and appeals therefrom,
and all court costs and other expenses, including, but not limited to, appraisal
fees and costs of environmental review, incurred in connection therewith. The
provisions of this Section shall apply whether such fees, costs or expenses are
incurred prior to or after such proceedings. Whenever reference is made to the
payment of “attorneys’ fees,” “reasonable attorneys’ fees” or words of similar
import in this Note or any of the other Loan Documents, the same shall mean and
refer to the payment of actual attorneys’ fees incurred based upon the
attorney’s normal hourly rate and the number of hours worked, and not the
statutory attorneys’ fees defined in O.C.G.A. Section 13-1-11.

 

5



--------------------------------------------------------------------------------

13. Interest Limitations. All agreements between Borrower and American Family
are expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the Indebtedness or otherwise, shall the
amount of interest paid or agreed to be paid to American Family for the use,
forbearance, loaning or detention of the Indebtedness exceed the maximum
permissible interest rate under applicable law. If, from any circumstances
whatsoever, fulfillment of any provisions of any of the Loan Documents shall
involve transcending the limit of validity prescribed by law, then the
obligation to be fulfilled shall automatically be reduced to the limit of such
validity. If, from any circumstances, American Family should ever receive as
interest an amount which would exceed the highest lawful interest rate, such
amount which would be in excess of such highest lawful interest rate shall be
applied to reduction of the principal balance evidenced by the Note and not to
the payment of interest. This provision shall control every other provision of
all agreements between Borrower and American Family and shall be binding upon
and available to any subsequent holder of the Note.

 

14. Waivers by Borrower. Except as otherwise expressly provided in the Loan
Documents, Borrower:

 

  (a) Consents, without affecting its liability, to the granting, with or
without notice, of any extension or alteration of time for payment of any sum or
sums due under the Loan Documents, or for the performance of any covenant,
condition or agreement contained herein or therein on the ground of any other
indulgence, or the taking or releasing or subordinating of any security for the
Indebtedness or the acceptance of additional security of any kind, or any other
modification or amendment of the Loan Documents (except insofar as any such
modification or amendment results in an increase of the Indebtedness), any
release of, or resort to any party liable for payment hereof, and agrees that
such action will in no way release or discharge the liability of such parties,
whether or not granted or done with the knowledge or consent of such parties;

 

  (b) Waived and renounces, to the extent permitted by applicable law, all
rights to any moratorium, reinstatement, marshaling, extension, appraisement,
exemption and homestead provisions now provided, or which may hereafter be
provided by the Constitution or laws of the United States of America or
applicable state law, both as to itself and in and to all of its property, real
and personal, against the enforcement and collection of the obligations
evidenced by this Note and the Loan Documents; and

 

  (c) Waives any right of set off and/or recoupment against American Family in
connection with claims against American Family relating to any other claim
Borrower now or at any time hereafter may have against American Family. This
subsection 14(c) shall not be construed as a waiver of any right Borrower may
have to assert through a separate action or proceeding any claim that it now or
at any time hereafter may have against American Family.

 

6



--------------------------------------------------------------------------------

15. No Waiver by American Family.

 

  (a) American Family shall not be deemed to have waived any of its rights or
remedies under this Note or the other Loan Documents unless such waiver is
expressed in writing by American Family, and no delay or omission by American
Family in exercising, or failure by American Family on any one or more occasions
to exercise, any of American Family’s rights under the Loan Documents, or at law
or in equity, including, without limitation, American Family’s right, after the
occurrence of any uncured Event of Default and the expiration of any applicable
opportunity to cure period, to declare the entire Indebtedness immediately due
and payable, shall be construed as a novation of this Note or shall operate as a
waiver or prevent the subsequent exercise of any or all such rights.

 

  (b) Acceptance by American Family of any portion or all of any sum payable
under the Loan Documents, whether before, on or after the due date of such
payment, shall not be a waiver of American Family’s right either to require
prompt payment when due of all other sums payable or to exercise any of American
Family’s rights, powers and remedies under the Loan Documents. A waiver of any
right in writing on one occasion shall not be construed as a waiver of American
Family’s rights to insist thereafter upon strict compliance with the terms of
the Loan Documents. No exercise of any right, power or remedy by American Family
under this Note, the Security Deed securing the Note or any Loan Document shall
constitute or be deemed to constitute an election of remedies by American Family
precluding the subsequent exercise by American Family of any or all of the
rights, powers and remedies available to it under the Loan Documents, or at law
or in equity. American Family shall, at all times, have the right to proceed
against any portion of the Collateral in such order and manner as American
Family may deem fit, without waiving any rights with respect to any Collateral.

 

16. Disbursements. Funds representing the proceeds of the Loan which are
disbursed by American Family by mail, wire transfer or other delivery to
Borrower, to escrows or otherwise for the benefit of Borrower shall, for all
purposes, be deemed outstanding and to have been received by Borrower as of the
date of such mailing, wire transfer, or other delivery and until repaid,
notwithstanding the fact that such funds may not at any time have been remitted
from such escrows to Borrower or for its benefit.

 

17. Exempted Transaction. Borrower agrees that (i) the payment obligations
evidenced by this Note and the Loan Documents are exempted transactions under
the Truth in Lending Act, 15 USC §§ 1601, et seq.; (ii) the proceeds of the Loan
evidenced by this Note will not be used for the purchase of registered equity
securities within the purview of Regulation “U” issued by the Board of Governors
of the Federal Reserve System; and (iii) on the Maturity Date hereof, American
Family shall not have any obligation to refinance the Indebtedness evidenced by
this Note or to extend further credit to Borrower.

 

7



--------------------------------------------------------------------------------

18. Captions. The captions to the sections of this Note are for convenience only
and shall not be deemed part of the text of the respective sections and shall
not vary, by implication or otherwise, any of the provisions of this Note.

 

19. Notices. All notices required or committed to be given to Borrower or
American Family shall be given in the manner and to the place as provided in the
Security Deed for notices to American Family or Borrower.

 

20. Limitations on Sale or Financing. The Security Deed includes certain
limitations on the right of Borrower to sell, convey, contract to sell, assign
or encumber any property, real or personal, encumbered by the Security Deed.
Reference to the Security Deed must be made for the terms of these provisions.
Such provisions are incorporated herein by this reference.

 

21. Limited Recourse to the Borrower. Except as otherwise provided in this
Section 21, it is understood and agreed that American Family’s recourse for
payment of the Indebtedness, and American Family’s monetary remedies under this
Note and the Loan Documents, shall be limited to the Premises, the improvements,
furnishings, equipment, leases and rents on which the Security Deed and the
Assignment constitute a lien. American Family will not seek judgment for
deficiency or take any action against the Borrower or Guarantor for payment of
the Indebtedness, except such action as may be necessary at law or in equity to
realize its lien upon the Premises or the improvements, furnishings, equipment,
leases and rents on which the Assignment and the Security Deed constitute a
lien. The foregoing notwithstanding, it is expressly understood and agreed that
the aforesaid limitation on liability shall in no way affect the continued
liability of the Borrower or Guarantor for the payment to American Family of the
following:

 

  (a) any Loss incurred by American Family due to:

 

  (i) an intentional act of Fraud; or

 

  (ii) any Lease Modification; or

 

  (iii) damage to or destruction of the Premises caused by any act of arson by
Borrower, Guarantor or any of their affiliates or agents, or that is not covered
by insurance; or

 

  (iv) waste of the Premises due to an act or the gross negligence of Borrower
or a Guarantor; or

 

  (v) Borrower’s misapplication or misappropriation, with respect to the
Premises, of: (a) rents received from a Tenant after the occurrence of and
during the continuance of an Event of Default under any of the Loan Documents
after the expiration of any applicable opportunity to cure period, or (b) Tenant
security deposits or rents collected from a Tenant in advance, or (c) insurance
or condemnation proceeds; or

 

8



--------------------------------------------------------------------------------

  (vi) amounts owed to American Family under the Environmental Indemnity, ADA
Indemnity or Brokerage Indemnity; and,

 

  (b) all unpaid property taxes which have accrued against the Premises prior to
repayment of the Indebtedness; and

 

  (c) any fees and costs including attorneys fees incurred by American Family in
enforcing and collecting any amounts due under the Loan Documents.

 

  (d) all Indebtedness without limitation if:

 

  (i) a sale or other transfer of an interest in the Premises or Borrower which
is not permitted under the Loan Documents occurs; or

 

  (ii) a voluntary bankruptcy or insolvency proceeding involving Borrower or any
Guarantor as debtor occurs; or

 

  (iii) an involuntary bankruptcy or insolvency proceeding involving Borrower or
any Guarantor as debtor occurs (other than one filed by American Family) which
is not dismissed within ninety (90) days of filing; or

 

  (iv) provided an Event of Default under the Loan Documents has occurred,
Borrower or any Guarantor attempts to prevent or delay the exercise of any of
American Family’s remedies under any loan document.

As used in this Section, “Loss” shall mean any claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, diminutions in value,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable and unforeseeable consequential
damages, of whatever kind and nature (including, but not limited to, attorneys’,
experts’ and consultants’ fees and expenses).

Notwithstanding anything to the contrary in the Loan Documents, and except for
costs subject to indemnification under either the Environmental Indemnity or ADA
Indemnity, Borrower shall not be liable for any operating costs of the Premises
attributable to any period of time when rents are being paid directly to a
receiver or to American Family, or when Borrower and any assignee(s) permitted
under the Loan Documents or otherwise approved by American Family no longer have
any ownership interest in the Premises, unless any such party’s lack of
ownership interest results from an Ownership Interest Impairment.

Borrower agrees and affirms that the provisions of this Note represent
bargained-for consideration provided by Borrower to American Family in exchange
for American Family’s agreement to allow Borrower to avoid general liability for
all principal and interest due under this Note. The limitation of Borrower’s
liability under the Note shall not limit Borrower’s liabilities under the
Environmental Indemnity, ADA Indemnity and Brokerage Indemnity

 

9



--------------------------------------------------------------------------------

The liability of Borrower under this Section 21 shall survive any release,
termination, satisfaction or foreclosure of the Security Deed or the acceptance
of a deed in lieu of foreclosure of the Security Deed.

 

22. Miscellaneous. The provisions of this Note may not be waived, changed or
discharged orally, but only by an agreement in writing signed by Borrower and
American Family; and any oral waiver, change or discharge of any term or
provision of this Note shall be without authority and of no force or effect. The
invalidity or unenforceability of any term or provision of this Note shall not
affect the validity or enforceability of any other term or provision of this
Note.

All terms used in this Note which appear in boldface type and are not defined
herein, shall have the meaning ascribed to such term or terms in the Security
Deed.

This Note shall be freely and unconditionally assignable by American Family
without any restriction whatsoever.

This Note shall be binding upon Borrower its successors and assigns and the
terms and provisions hereof shall inure to the benefit of any subsequent holder
of this Note.

 

23. Time. Time is of the essence in the performance of each of the provisions of
this Note by Borrower.

 

24. Governing Law. This Note is given by Borrower and accepted by American
Family in the State of Georgia and this Note, the Loan, the Loan Documents, and
the rights and obligations arising thereunder, shall be governed by and
construed in accordance with the laws of the State of Georgia applicable to
contracts made and performed in such state.

 

25. Jurisdiction and Venue. Any legal action against Borrower with respect to
the Loan may be brought in the courts of the State of Georgia and Borrower
hereby irrevocably and unconditionally accepts for Borrower the jurisdiction of
said courts.

 

26.

Jury Trial. NEITHER BORROWER, NOR ANY MEMBER OF BORROWER, NOR ANY OTHER PARTY TO
ANY OF THE AGREEMENTS ASSOCIATED WITH THE LOAN OTHER THAN A TENANT, NOR ANY
ASSIGNEE, SUCCESSOR, EXECUTOR, PERSONAL REPRESENTATIVE OR HEIR OF THE FOREGOING,
SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER
LITIGATION PROCEEDINGS BASED UPON OR ARISING OUT OF THE LOAN DOCUMENTS, THE
PREMISES, OR ANY COLLATERAL, FOR THE PAYMENT OF THE NOTE OR THE DEALINGS OR THE
RELATIONSHIP BETWEEN OR AMONG SUCH PERSONS OR ENTITIES, OR ANY OF THEM. NEITHER
BORROWER, NOR ANY MEMBER OF BORROWER, NOR ANY SUCH ABOVE-DESCRIBED OTHER PERSON
OR ENTITY, SHALL SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS
BEEN WAIVED WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. THE

 

10



--------------------------------------------------------------------------------

  PROVISIONS OF THIS SECTION HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO,
AND THE PROVISIONS HEREOF SHALL BE SUBJECT TO NO EXCEPTIONS. NO PARTY HAS IN ANY
WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION WILL NOT BE FULLY ENFORCED IN ALL INSTANCES. BORROWER HEREBY
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY AMERICAN FAMILY THAT THE PROVISIONS OF
THIS SECTION CONSTITUTE A MATERIAL INDUCEMENT UPON WHICH AMERICAN FAMILY HAS
RELIED, IS RELYING AND WILL RELY IN MAKING THE LOAN. BORROWER ALSO ACKNOWLEDGES
THAT IT HAS CONSULTED WITH AN ATTORNEY AND FULLY UNDERSTANDS THE LEGAL EFFECT OF
THE PROVISIONS OF THIS SECTION.

IN WITNESS WHEREOF, Borrower has executed this Note, as of the date and year
first above written.

 

DC-2775 NORTHWOODS PARKWAY, LLC, a Delaware limited liability company By:  
Carter Validus Operating Partnership, LP,   a Delaware limited partnership, its
manager   By:   Carter Validus Mission Critical REIT, Inc.,     a Maryland
corporation, its general partner     By:  

/s/ John E. Carter

      John E. Carter,       Chief Executive Officer

 

11